UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1947



JERRY MACK DORROUGH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:06-
cv-01957-PJM)


Submitted:   December 14, 2006        Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Mack Dorrough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit
PER CURIAM:

               Jerry Mack Dorrough, formerly a federal prisoner, appeals

the district court’s order denying relief on his “Pleading Seeking

Equitable Injunctive Relief,” which the district court construed as

a 28 U.S.C. § 2241 (2000) petition and dismissed for lack of

jurisdiction.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court. Dorrough v. U.S. Parole Comm’n, No. 8:06-cv-01957-

PJM   (D.   Md.    Aug.    4,   2006).      We    deny   Dorrough’s   motion    for

appointment of counsel and dispense with oral argument because the

facts    and    legal     contentions    are     adequately   presented    in   the

materials      before     the   court    and     argument   would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                         - 2 -